Exhibit 10.1

 

AMENDMENT NO. 3

 

To

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 3 to Amended and Restated Credit Agreement (the “Agreement”),
dated as of August 21, 2013, is entered into by and among WILLIS LEASE FINANCE
CORPORATION, a Delaware corporation (the “Borrower”), UNION BANK, N.A., together
with the Lenders party hereto (the “Consenting Lenders”) with reference to the
following facts.

 

RECITALS

 

A.                                    Pursuant to the terms of that certain
Amended and Restated Credit Agreement dated as of November 18, 2011 by and
between Borrower, Lenders, Agent, as administrative agent, joint lead arranger
and sole bookrunner, Wells Fargo Bank, National Association, as syndication
agent, Wells Fargo Securities, LLC, as joint lead arranger and U.S. Bank
National Association, as documentation agent and joint lead arranger, as amended
by that certain Amendment No. 1, Limited Waiver and Consent to Amended and
Restated Credit Agreement and Amendment No. 1 to Security Agreement dated as of
September 13, 2012 and as amended by that certain Amendment No. 2 to Amended and
Restated Credit Agreement dated as of June 18, 2013 (as amended, supplemented,
or otherwise modified from time to time the “Credit Agreement”), Lenders have
made available to Borrower a revolving credit facility in the aggregate
principal amount not to exceed Four Hundred Fifty Million Dollars
($450,000,000.00) (the “ Loan”), subject to Sections 2.10 and 2.19 of the Credit
Agreement.  Except as otherwise specifically provided herein, all capitalized
terms used and not defined herein shall have the meanings set forth in the
Credit Agreement.

 

B.                                    The Loan is currently evidenced by Notes
which are secured by the Collateral pursuant to, among other things, the
Security Agreement, the Mortgage and Security Agreement, the Custodial
Agreement, the Stock Pledge Agreement, each Owner Trustee Mortgage and Security
Agreement, each Beneficial Interest Pledge Agreement, each Subsidiary Guaranty,
each Owner Trustee Guaranty, each Leasing Subsidiary Security Assignment, UCC
financing statements and such other agreements, and all amendments thereto,
instruments and documents (as defined more particularly in the Credit Agreement,
and collectively, the “Collateral Documents”).

 

C.                                    The Credit Agreement, the Notes, the
Collateral Documents, together with any other documents executed by or among the
parties in connection with the Loan, and any and all amendments and
modifications thereto, and together with all financing statements and other
documents or instruments filed or recorded in connection with the Collateral
and/or the Loan, as more particularly defined in the Credit Agreement, are
referred to collectively as the “Loan Documents”.  This Agreement is a Loan
Document.

 

D.                                    Borrower has requested several
modifications to the Credit Agreement with respect to certain definitions of the
Credit Agreement.  The Consenting Lenders, constituting the “Requisite Lenders”
for purposes of Section 12.16 of the Credit Agreement, are willing to modify the
terms of the Loan Documents as more particularly described below and subject to
all

 

1

--------------------------------------------------------------------------------


 

terms and conditions set forth herein, after which such amendments will be
binding upon all the parties to the Credit Agreement in accordance with the last
sentence of Section 12.16 of the Credit Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree and covenant as follows:

 

AGREEMENT

 

1.                                      Recitals.  The recitals set forth above
are true, accurate and correct.

 

2.                                      Reaffirmation of the Loan.  Borrower
reaffirms all of its obligations under all of the Notes and all other Loan
Documents, in each case either as originally executed or as the same may from
time to time be supplemented, modified, amended, restated, extended or
supplanted.  Borrower acknowledges that it has no claims, offsets or defenses
with respect to the payment of sums due under the Notes or any other Loan
Document.

 

3.                                      Modification of Credit Agreement.  The
Credit Agreement is hereby modified as follows:

 

3.1                               Definition of Excluded Subsidiary. 
Section 1.1 of the Credit Agreement is hereby amended by deleting the definition
of “Excluded Subsidiary” and replacing it with the following:

 

“‘Excluded Subsidiary’ shall mean, collectively and each individually, (i) each
of WEST and the WEST Subsidiaries, (ii) WLFC Funding (Ireland) Limited,
(iii) Willis Lease France, (iv) Willis Aviation Finance Limited, (v) Willis
Lease (China Limited), and any other Wholly-Owned Subsidiary of the Borrower
formed solely for the purpose of owning the equity of Willis Lease (China)
Limited, (vi) any Wholly-Owned Subsidiary of the Borrower formed for the purpose
of owning or leasing the Borrower’s Canadair Model CL-600 aircraft and
registering such aircraft in the Isle of Man and (vii) each of the WOLF
Subsidiaries, provided that such WOLF Subsidiaries shall cease to be “Excluded
Subsidiaries” hereunder upon the refinancing of the Indebtedness of such WOLF
Subsidiaries with Loans made under this Agreement, in which case the Borrower
and such WOLF Subsidiaries shall comply with the provisions of Section 7.15.5 of
this Agreement.”

 

3.1                               Definition of Investments.  Section 1.1 of the
Credit Agreement is hereby amended by adding the following to the end of the
definition of “Investment”:

 

“Notwithstanding the foregoing, neither Borrower’s acquisition of securities in
WOLF A340 LLC pursuant to that certain Securities Purchase Agreement dated as of
June 28, 2013 by and between Borrower and Waha Capital PJSC, a United Arab
Emirates company, nor the loans from HSH Nordbank AG, New York Branch, to WOLF
A340 LLC as of June 28, 2013 (or any refinancing thereof) shall be considered an
Investment hereunder.”

 

2

--------------------------------------------------------------------------------


 

3.2                               Definition of Subsidiary.  Section 1.1 of the
Credit Agreement is hereby amended by deleting the last sentence of the
definition of “Subsidiary” and replacing it with the following:

 

“Notwithstanding the foregoing, the Excluded Subsidiaries shall only be
considered Subsidiaries hereunder with respect to Section 6.14 and Section 7.3
and the definitions related thereto; provided, however, none of the WOLF
Subsidiaries shall be considered a Subsidiary in any respect hereunder so long
as all Indebtedness of such WOLF Subsidiaries (i) remains non-recourse to
Borrower and (ii) is not Guaranteed Indebtedness of Borrower.”

 

3.3                               Definition of WOLF Subsidiaries.  Section 1.1
of the Credit Agreement is hereby amended by adding the following new definition
of “WOLF Subsidiaries” in appropriate alphabetical order:

 

“WOLF Subsidiaries’ shall mean, collectively and each individually, WOLF A340
LLC and each of its Wholly-Owned Subsidiaries and any Owner Trusts of which WOLF
A340 LLC or any of its Wholly-Owned Subsidiaries holds the beneficial interest
therein.”

 

3.4                               Revolving Commitment.  Schedule 2.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with Schedule
2.1 attached hereto.

 

4.                                      Conditions Precedent.  Before this
Agreement becomes effective and any party becomes obligated under it, all of the
following conditions shall have been satisfied in a manner acceptable to Agent
in its sole judgment:

 

4.1                               Agent shall have received an original of
(i) this Agreement and (ii) the Consent and Reaffirmation of Guaranties attached
hereto, each duly executed by an authorized signatory of each party thereto and
in form and substance satisfactory to Agent and its legal counsel.

 

4.2                               Agent shall have received any other any other
agreements, resolutions, documents, opinion letters, entity documents, UCC and
litigation searches, and information relating to the Loan (including evidence of
Borrower’s authority to enter into this Agreement) that Agent may reasonably
require or request in connection with this Agreement or in accordance with the
other Loan Documents.

 

4.3                               All of the representations and warranties of
Borrower set forth in this Agreement shall be true and correct in all material
respects on and as of the date of this Agreement (except to the extent that such
representations and warranties by their terms are specifically made as of a date
other than the date hereof).

 

5.                                      Payment of Expenses.  Borrower shall pay
the fees and expenses of Agent’s outside counsel, as well as any other costs and
expenses incurred or payable by the Lenders in connection herewith.

 

3

--------------------------------------------------------------------------------


 

6.                                      Borrower’s Representations and
Warranties.  Borrower represents and warrants to Lenders as follows:

 

6.1                               Loan Documents.  Except as otherwise disclosed
to Agent in writing prior to the date of this Agreement, all representations and
warranties made and given by Borrower in the Loan Documents are true, accurate
and correct as of the date hereof.

 

6.2                               No Default.  There exists no Event of Default
or event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default.

 

6.3                               Borrowing Entity.  Borrower is a corporation,
duly organized and existing and in good standing under the laws of the State of
Delaware, and is qualified or licensed to do business in all jurisdictions
(including California) in which such qualification or licensing is required or
in which the failure to so qualify or to be so licensed could result in an Event
of Default.  There have been no changes in the ownership structure or formation
documents of Borrower since the original date of the Credit Agreement other than
changes of ownership resulting from the issuance of or trading of Borrower’s
publicly traded shares of common Stock or preferred stock, the Borrower’s
redemption of its preferred Stock, the Borrower’s repurchases of its common
Stock, or as otherwise disclosed in writing to Administrative Agent.

 

6.4                               Existing Liens.  As of the date hereof, except
as disclosed in writing to Agent, no Liens exist on any of Borrower’s assets
and/or property of any kind other than Permitted Liens and other Liens permitted
by Section 7.9 of the Credit Agreement.

 

7.                                      No Impairment; No Novation.  Except as
specifically hereby amended, the Loan Documents shall each remain unaffected by
this Agreement and all Loan Documents shall remain in full force and effect. 
The execution and delivery of this Agreement shall not constitute a novation of
any Loan Document.

 

8.                                      Integration.  The Loan Documents,
including this Agreement:  (a) integrate all the terms and conditions mentioned
in or incidental to the Loan Documents; (b) supersede all oral negotiations and
prior and other writings with respect to their subject matter; and (c) are
intended by the parties as the final expression of the agreement with respect to
the terms and conditions set forth in those documents and as the complete and
exclusive statement of the terms agreed to by the parties.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other agreement or instrument, including any of the other Loan
Documents, the terms, conditions and provisions of this Agreement shall prevail.

 

9.                                      Miscellaneous.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if all signatures were upon the same instrument.  Delivery of
an executed counterpart of the signature page to this Agreement by facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement, and any party delivering such an executed counterpart of the
signature page to this Agreement by facsimile to any other party shall
thereafter also promptly deliver a manually executed counterpart of this
Agreement to such other party; provided; however, that the failure to

 

4

--------------------------------------------------------------------------------


 

deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.  If any court of competent
jurisdiction in the state of New York determines any provision of this Agreement
or any of the other Loan Documents to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the rest, which shall remain in full force
and effect as though the invalid, illegal or unenforceable portion had never
been a part of the Loan Documents.  This Agreement shall be governed by the laws
of the State of New York, without regard to the choice of law rules of that
State.  As used in this Agreement, the word “include(s)” means “includes(s),
without limitation,” and the word “including” means “including, but not limited
to.”  In the event of a dispute between any of the parties hereto over the
meaning of this Agreement, all parties shall be deemed to have been the drafter
hereof, and any applicable law that states that contracts are construed against
the drafter shall not apply.

 

[Remainder of Page Intentionally Left Blank. 
Signature Page Follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

BORROWER

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Donald A. Nunemaker

 

Name:

Donald A. Nunemaker

 

Title:

President

 

 

S-1

--------------------------------------------------------------------------------


 

AGENT AND CONSENTING LENDER

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Sullivan

 

Name:

Kevin Sullivan

 

Title:

Senior Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Russell McClymont

 

Name:

Russell McClymont

 

Title:

Sr. Vice President

 

 

S-3

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

CITY NATIONAL BANK

 

 

By:

/s/ Jeanine Smith

 

Name:

Jeanine Smith

 

Title:

Vice President

 

 

S-4

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

By:

/s/ Charles Moran

 

Name:

Charles Moran

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Thomas Jean

 

Name:

Thomas Jean

 

Title:

Vice President

 

 

S-5

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

CREDIT INDUSTRIEL ET COMMERCIAL BANK

 

 

By:

/s/ Adrienne Molloy

 

Name:

Adrienne Molloy

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Andrew McKuin

 

Name:

Andrew McKuin

 

Title:

Vice President

 

 

S-6

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

THE HUNTINGTON NATIONAL BANK

 

By:

/s/ Gregory A. Braun

 

Name:

Gregory A. Braun

 

Title:

AVP – Huntington Equipment Finance

 

 

S-7

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

UMPQUA BANK

 

By:

/s/ George P. Diesch

 

Name:

George P. Diesch

 

Title:

SVP/Commercial Relationship Manager

 

 

S-8

--------------------------------------------------------------------------------


 

CONSENTING LENDER

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

/s/ Cecilia Person

 

Name:

Cecilia Person

 

Title:

Vice President

 

 

S-9

--------------------------------------------------------------------------------


 

Schedule 2.1

 

Revolving Commitment

 

Lender

 

Commitment

 

Pro Rata Share

 

Union Bank, N.A.

 

$

85,000,000.00

 

18.888888889

%

U.S. Bank National Association

 

$

80,000,000.00

 

17.777777778

%

Wells Fargo Bank, N.A.

 

$

75,000,000.00

 

16.666666667

%

Bank of America N.A.

 

$

55,000,000.00

 

12.222222222

%

City National Bank

 

$

35,000,000.00

 

7.777777778

%

Crédit Agricole Corporate and Investment Bank

 

$

35,000,000.00

 

7.777777778

%

The Huntington National Bank

 

$

35,000,000.00

 

7.777777778

%

Credit Industriel et Commercial Bank

 

$

25,000,000.00

 

5.555555556

%

Umpqua Bank

 

$

25,000,000.00

 

5.555555556

%

TOTAL

 

$

450,000,000.00

 

100.000000000

%

 

Schedule 2.1

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTY

 

The undersigned, having read and understood the foregoing Amendment No. 3 to
Amended and Restated Credit Agreement (“Amendment”), hereby (i) consent to all
of the terms and provisions of the Amendment, (ii) agree that the Amendment does
not terminate, alter or diminish in any way any of the obligations of the
undersigned to Bank under those certain Guaranties executed by the undersigned 
(the “Guaranties”), and (iii) reaffirm their obligations under the Guaranties in
light of the Amendments to the Credit Agreement.  The undersigned, having reread
the Guaranties and with advice of their own counsel, hereby reaffirm and restate
all waivers, authorizations, agreements and understandings set forth in the
Guaranties, as though set forth in full herein.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Amendment.

 

Dated:  August 21, 2013

 

 

WELLS FARGO NORTHWEST, NATIONAL ASSOCIATION,

 

not in its individual capacity, except as expressly provided in the Guaranties
to which it is a party, but solely as Trustee

 

 

 

 

By:

/s/ David Wall

 

Name:

David Wall

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Dean M. Poulakidas

 

Name:

Dean M. Poulakidas

 

Title:

Senior Vice President

 

 

 

Signed and delivered as a deed by Dean M. Poulakidas,

 

 

 

 

 

/s/ Dean M. Poulakidas

 

as attorney for WILLIS LEASE (IRELAND) LIMITED, in the presence of:

 

 

 

 

Signature of Witness:

/s/ Grace Schalich

 

Name of Witness:

Grace Schalich

 

Address of Witness:

773 San Marin Dr., Ste. 2215

 

 

Novato, CA 94998 USA

 

Occupation of Witness: Contract Administrator

 

--------------------------------------------------------------------------------


 

 

Signed and delivered as a deed by Dean M. Poulakidas,

 

 

 

 

 

/s/ Dean M. Poulakidas

 

as attorney for WLFC (IRELAND) LIMITED, in the presence of:

 

 

 

 

Signature of Witness:

/s/ Grace Schalich

 

Name of Witness:

Grace Schalich

 

Address of Witness:

773 San Marin Dr., Ste. 2215

 

 

Novato, CA 94998 USA

 

Occupation of Witness: Contract Administrator

 

 

 

Signed and delivered as a deed by Dean M. Poulakidas,

 

 

 

 

 

/s/ Dean M. Poulakidas

 

as attorney for WEST ENGINE FUNDING (IRELAND) LIMITED, in the presence of:

 

 

 

 

Signature of Witness:

/s/ Grace Schalich

 

Name of Witness:

Grace Schalich

 

Address of Witness:

773 San Marin Dr., Ste. 2215

 

 

Novato, CA 94998 USA

 

Occupation of Witness: Contract Administrator

 

--------------------------------------------------------------------------------